Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 14, 2017

                                    No. 04-15-00487-CV

                            CONOCOPHILLIPS COMPANY,
                                   Appellant

                                             v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 7,637
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       The appellant Rodolfo C. Ramirez’s unopposed motion for extension of time to file
motion for rehearing and motion for en banc reconsideration is hereby GRANTED. Time is
extended to July 24, 2017.

                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk